DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
 
Response to Amendment

	In response to the Amendment received on 8/11/2021, the examiner has carefully considered the amendments.  	 

Response to Arguments

Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. Applicant appears to be relying on the amendment to overcome the rejection.  Applicant argues the amendment now excludes the use of any tertiary carbon-hydrogen bonds in the carboxylate group in the monomer of formula (I) of the acrylic monomer (a) in the mixture found in the method of claim 13.  However, the amendment does not exclude the use of any tertiary carbon-hydrogen bonds in acrylic monomers since the mixture comprises open language with the use of limitation “in a first step a mixture comprising…” in claim 13.  The claims is open .  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al (8,796,350).
Lui sets forth cationic UV crosslinkable acrylic polymers for pressure sensitive adhesives.  Lui sets forth said adhesives comprises an acrylic copolymer and a cationic adhesive.  Said acrylic copolymer is obtained from a mixture of 1) an acrylic monomer having the formula CH2=CH(R1)(COOR2), wherein R1 is H or CH3 and R2 is a C1 to C20 alkyl group and 2) a monomer with pendent reactive functional groups selected from cycloaliphatic epoxides, oxetanes or mixtures thereof.  Said acrylic polymer is essentially free of multi-methacrylate, polyol or OH-functional groups—see column 2, lines 38-68.  Monomer 2) can be represented by formula (1):  
    PNG
    media_image1.png
    185
    287
    media_image1.png
    Greyscale
, wherein X is defined as found in column 4, lines 55-65 to column 5, and lines 1-3.  The cationic photoinitiator is a sulfonium salt having the structure:  
    PNG
    media_image2.png
    510
    350
    media_image2.png
    Greyscale
--see col. 3, lines 3-23.  The adhesive composition may additionally comprise additives, such as tackifying resin, plasticizers, and fillers—see col. 10, lines 40-60.  Lui sets forth said compositions can be applied to substrates, such as films, tapes, sheets, panels, foams, papers, plastics, non-woven and woven fibers, metals, foils, rubbers, glass and the like—see col. 12, lines 17-32.  Said adhesive are cured by exposure to UV radiation in the range from 280 to 400 nm wavelengths—see column 12, lines 48-52.  
Per example 4, Lui sets forth obtaining a copolymer by mixing 49.9 parts ethylhexyl acrylate; 48.1 parts methyl acrylate; 1.5 parts glycidyl methacrylate; and 0.5 parts 1-

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc